WOOLLEY, Circuit Judge
(dissenting).
I am constrained to dissent not from the court’s statement of law but from its judgment of affirmance on the ground that the trial court submitted the case on confused issues of fact. After instructing the jury on the law in a manner which, I think, was not exceptionable, the learned trial court went further and, unconsciously no doubt, discussed the case in a way which the jury must inevitably have regarded as an instruc*713tion though on an issue which, in truth, was not in the ease at all. Overlooking for a moment that the indictment charged a conspiracy to defraud the United States of a governmental function, not a conspiracy to violate the National Prohibition Act (27 USCA), the trial court said:
“But if both of these defendants by an agreement, no matter how arrived at, joined in the intent and purpose of securing from one or more of these physicians prescription blanks unlawfully and then to sell or dispose of them to one or more of the druggists named for the purpose of securing intoxicating liquor from them unlawfully with the further intent to defraud the United States in its governmental functions, and then one of them commits one or more of the overt acts alleged in the indictment for the , purpose of carrying out the conspiracy, then both are guilty of conspiracy as charged.”
Later the charge contained another reference to the purpose of the conspiracy, namely, “to cover up illegal transactions in the obtaining of intoxicating liquors.”
These instructions, had they stopped there, might have been harmless, although the jury might have confused the reference to the defendants’ agreement or conspiracy whose purpose was to obtain intoxicating liquors unlawfully with the conspiracy whose purpose was to defraud the government of one of its functions. The subject was dangerous because it had been proved beyond question that the defendants had entered into a conspiracy and that by the circuitous means employed, they had procured or possessed themselves of whisky unlawfully. The conspiracy as declared was not to violate the National Prohibition Act by obtaining and possessing whisky but to defraud the United States of a governmental function — two entirely different things. Only the latter should have been charged, and it should have been charged so that the former eould not bo confused with the latter; yet there was a situation where the indictment alleged one conspiracy and the court seemingly charged two: One, to get whisky, and the other to defraud the government. As conspiracy was proved and as the defendants got the whisky, the jury, in obedience to the court’s instruction, eould do nothing else but find the defendants guilty of a conspiracy of that kind, wholly without regard to whether they could find them guilty of the conspiracy alleged.
I realize the gravity of the crime charged, the character of the testimony given, and, if guilty, the enormity of the offense the defendants committed, yet I eannot break away from the belief that, quite unnecessarily, the learned trial court submitted to the jury an issue which was not in the case and submitted it in a manner which forced the verdict of conviction without regard to whether the defendants were guilty or innocent of the charge laid against them by the indictment. The jury departed for their deliberations with the concluding paragraph of the charge fresh in their minds. It was as follows:
“Now, take this situation as it has been developed here. Assuming now that we believe the testimony of the doctors and druggists, here is quite a scheme to do what, to get liquor illegally, a scheme in defiance of the positive provisions of congressional legislation, and in the enforcement of which designated government officials have the control and supervision. Now, I say if we take the testimony of these doctors and druggists there is no question about that, is there, as I understood the argument of counsel. On that proposition, there is not any contention. It will not do to permit that kind of business to go on. It must be stopped. How stop it? The physicians and the druggists in this case, guilty as they are, can have their licenses revoked and bo forbidden again to use prescription blanks to prescribe liquors, or the druggists to sell liquors upon prescription blanks delivered to them. Whether that will be done or not I don’t know. But will that stop it? These defendants are not physicians and they are not druggists. Every one of these physicians and druggists can have his permit revoked, and still that business go on with other druggists and doctors. Therefore, the mere revoking of a permit would not accomplish very much. It would remove these particular individuals from the apparent authority to jjrescribe or to furnish liquors, but it would not in any way affect the brokers who are using permits in the way that has been testified they were used here, so that in this present ease we are only concerned with the guilt of the defendants charged, and that charge is conspiracy. If these acted independently, that is to say, if one simply bought and sold prescriptions and got the whisky for them, and the other separately bought and sold prescriptions and got whisky for them, the independent transactions are specific crimes, but they are not conspiracies. If, however, on this evidence you should conclude that they acted in concert, that they jointly agreed to do this thing, and that each one went in his own way to get prescriptions and deliver them for liquor, that being a carrying out of the pur*714pose that they had agreed upon, then they are guilty of conspiracy.”
Immediately the attorney for the defendants asked an exception to this particular instruction and it was allowed. I think the instruction amounted to plain prejudicial error which this reviewing court, even without exception or assignment of error, should, notice of its ■ own motion under rule 11.